 



Exhibit 10.1
APACHE CORPORATION
EXECUTIVE RESTRICTED STOCK PLAN
Amended and Restated May 2, 2007, Effective as of May 2, 2007
Section 1 Introduction

1.1   Establishment.       Apache Corporation, a Delaware corporation
(hereinafter referred to, together with its Affiliated Corporations (as defined
below) as the “Company” except where the context otherwise requires),
established the Apache Corporation Executive Restricted Stock Plan (formerly
known as the Pilot Executive Restricted Plan), effective as of May 2, 2002 (the
“Plan”).   1.2   Purposes.       The primary purpose of the Plan is to focus the
energies of the Company’s executive and regional officers on significantly
increasing shareholder wealth by increasing such officers’ ownership of the
Company’s equity. Additional purposes of the Plan include the retention of
existing key employees and as an additional inducement in the recruitment of
talented personnel in a competitive environment.

Section 2 Definitions

2.1   Definitions.

  (a)   “Affiliated Corporation” means any corporation or other entity
(including but not limited to a partnership) that is affiliated with Apache
Corporation through stock ownership or otherwise and is treated as a common
employer under the provisions of Sections 414(b) and (c) or any successor
section(s) of the Internal Revenue Code.     (b)   “Board” means the Board of
Directors of the Company.     (c)   “Committee” means the Stock Option Plan
Committee of the Board or such other committee of the Board that is empowered
hereunder to administer the Plan. The Committee shall be constituted at all
times so as to permit the Plan to be administered by “non-employee directors”
(as defined in Rule 16b-3 of the Securities Exchange Act of 1934, as amended).  
  (d)   “Deferred Delivery Plan” means the Company’s Deferred Delivery Plan, as
it has been or may be amended from time to time, or any successor plan.     (e)
  “Deferred Restricted Units” means investment units under the Deferred Delivery
Plan.     (f)   “Eligible Employees” means executive and regional officers of
the Company.     (g)   “Fair Market Value” means the closing price of the Stock
as reported on The New York Stock Exchange, Inc. Composite Transactions
Reporting System (“Composite Tape”) for a particular date. If there are no Stock
transactions on such date, the Fair Market Value shall be determined as of the
immediately preceding date on which there were Stock transactions.

1



--------------------------------------------------------------------------------



 



  (h)   “Grant” has the meaning set forth in Section 6 hereof.     (i)   “Grant
Agreement” has the meaning set forth in Section 6 hereof.     (j)   “Grant Date”
means for any Grant the date specified in the applicable resolutions of the
Committee.     (k)   “Internal Revenue Code” means the Internal Revenue Code of
1986, as it may be amended from time to time.     (l)   “Participant” means an
Eligible Employee designated by the Committee from time to time during the term
of the Plan to receive one or more Grants of Plan Units under the Plan.     (m)
  “Plan Units” means investment units, each of which is equivalent in value to
one share of Stock.     (n)   “Stock” means the $0.625 par value common stock of
the Company.

2.2   Headings; Gender and Number.       The headings contained in the Plan are
for reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

Section 3 Plan Administration
The Plan shall be administered by the Committee. In accordance with the
provisions of the Plan, the Committee shall, in its sole discretion, adopt rules
and regulations for carrying out the purposes of the Plan, including, without
limitation, selecting the Participants from among the Eligible Employees,
appointing designees or agents (who need not be members of the Committee or
employees of the Company) to assist the Committee with the administration of the
Plan, and establishing such other terms and requirements as the Committee may
deem necessary or desirable and consistent with the terms of the Plan. The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or in any Grant Agreement entered into hereunder, in
the manner and to the extent it shall deem expedient and the Committee shall be
the sole and final judge of such expediency. No member of the Committee shall be
liable for any action or determination made in good faith. The determinations,
interpretations, and other actions of the Committee pursuant to the provisions
of the Plan shall be binding and conclusive for all purposes and on all persons.
Section 4 Stock Subject to the Plan

4.1   Number of Shares.       Subject to Sections 4.3 and 6.1 hereof, up to
450,000 shares of Stock (adjusted to 945,000 shares for (i) the Company’s
five-percent stock dividend, record date March 12, 2003, paid April 2, 2003, and
(ii) the Company’s two-for-one stock split, record date December 31, 2003,
distributed January 14, 2004) are authorized for issuance under the Plan upon
conversion of any Plan Units in accordance with the Plan’s terms and subject to
such restrictions or other provisions as the Committee may from time to time
deem necessary.

2



--------------------------------------------------------------------------------



 



    Shares of Stock issued pursuant to the conversion of any Plan Units or
related Deferred Restricted Units awarded hereunder shall be applied to reduce
the maximum number of shares of Stock remaining available for use under the
Plan. The Company shall at all times during the term of the Plan and while any
Plan Units or related Deferred Restricted Units are outstanding retain as
authorized and unissued Stock and/or Stock in the Company’s treasury, at least
the number of shares from time to time required under the provisions of the
Plan, or otherwise assure itself of its ability to perform its obligations
hereunder.   4.2   Other Shares of Stock.       Any shares of Stock that are
subject to issuance upon conversion of a Plan Unit or related Deferred
Restricted Unit that expires, is forfeited, is cancelled, or for any reason is
terminated, and any shares of Stock that for any other reason are not issued to
a Participant or are forfeited shall automatically become available for use
under the Plan.   4.3   Certain Adjustments.       If the Company shall at any
time increase or decrease the number of its outstanding shares of Stock (other
than by way of issuing Stock in a public or private offering for cash or
property) or change in any way the rights and privileges of such shares by means
of a dividend or any other distribution upon such shares payable in Stock, or
through a split, subdivision, consolidation, combination, reclassification, or
recapitalization involving the Stock or a subscription for shares of Stock that
has the effect of diluting the Company’s capital (hereinafter a “capital
restructuring”), then for purposes of determining the entitlement to payments
under Section 6, the number of shares of Stock authorized for issuance under
this Section 4 shall be equitably and proportionally adjusted to take into
account any capital restructuring. Any adjustment under this Section shall be
made by the Committee, whose determination with regard thereto, including
whether any adjustment is needed, shall be final and binding upon all parties.

Section 5 Reorganization or Liquidation
In the event that the Company is merged or consolidated with another corporation
and the Company is not the surviving corporation, or if all or substantially all
of the assets or more than 20 percent of the outstanding voting stock of the
Company is acquired by any other corporation, business entity or person, or in
case of a reorganization (other than a reorganization under the United States
Bankruptcy Code) or liquidation of the Company, and if the provisions of
Section 7 hereof do not apply, the Committee, or the board of directors of any
corporation assuming the obligations of the Company, shall, as to the Plan and
outstanding Plan Units either (i) make appropriate provision for the adoption
and continuation of the Plan by the acquiring or successor corporation and for
the protection of any holders of such outstanding Plan Units by the substitution
on an equitable basis of appropriate stock of the Company or of the merged,
consolidated, or otherwise reorganized corporation that will be issuable with
respect to the Stock, provided that no additional benefits shall be conferred
upon the Participants holding such Plan Units as a result of such substitution,
or (ii) provide that all Plan Units shall become immediately vested and
convertible into shares of Stock.

3



--------------------------------------------------------------------------------



 



Section 6 Grant of Plan Units

6.1   Grants.       From time to time each Participant may be awarded one or
more grants (each, a “Grant”) of Plan Units under this Plan by the Committee.
Each Grant shall be composed of a number of Plan Units as may be determined by
the Committee in its sole discretion. Each Grant awarded by the Committee shall
be evidenced by a written agreement entered into by the Company and the
Participant to whom the Grant is awarded (the “Grant Agreement”), which shall
contain the terms and conditions set out in this Section 6 (which may be
modified in any manner as the Committee shall determine in its sole discretion),
as well as such other terms and conditions as the Committee may consider
appropriate.   6.2   Grant Agreements.       Each Grant Agreement entered into
by the Company and each Participant shall contain at least the following terms
and conditions. In the event of any inconsistency between the provisions of the
Plan and any Grant Agreement, the provisions of the Plan shall govern.

  6.2.1   Grant Terms, 2005. Each Grant Agreement made during 2005 – even those
made before December 14, 2005 (the date this Plan was retroactively amended) —
shall evidence the Grant of Plan Units and conditionally entitle the Participant
to receive the indicated Plan Units which shall vest, subject to Section 6.2.3
below, based on the following schedule:

         
June 1, 2006
    25 %
May 4, 2007
    25 %
May 4, 2008
    25 %
May 4, 2009
    25 %

  6.2.2   Grant Terms, 2006 and After. Each Grant Agreement made after
December 31, 2005 shall evidence the Grant of Plan Units and conditionally
entitle the Participant to receive the indicated Plan Units which shall vest,
subject to Section 6.2.3 below, based on the following schedule:

         
The first day of the month immediately following the first anniversary of the
Grant Date
    25 %
The second anniversary of the Grant Date
    25 %
The third anniversary of the Grant Date
    25 %
The fourth anniversary of the Grant Date
    25 %

  6.2.3   Deferral of Vested Units. A Participant may make an election during
the month in which the Grant is made to defer all or a portion of the Grant to
the Deferred Delivery Plan, subject to the rules and procedures described in the
Deferred Delivery Plan. If a Participant elects such a deferral, on the date the
deferred Plan Units vest, the Participant’s Account in the Deferred Delivery
Plan shall be credited with Deferred

4



--------------------------------------------------------------------------------



 



      Restricted Units that equal the value of the deferred Plan Units that
vested less any taxes imposed and withheld when vesting occurred. At the time
the Participant makes the deferral election, he or she shall also make a payout
election with respect to the deferred Plan Units, from among the choices
provided in the Deferred Delivery Plan. Plan Units that are not deferred into
the Deferred Delivery Plan shall be converted into Stock, and the Participant
shall be issued the requisite number of shares, as soon as administratively
convenient after vesting occurs.

6.3   Termination of Employment, Death, Disability, etc.       Except as set
forth below, each Grant Agreement shall state that each Grant, the Plan Units
received thereunder and the right to receive any shares of Stock or Deferred
Restricted Units, thereunder upon vesting of the Plan Units shall be subject to
the condition that the Participant has remained an Eligible Employee from the
initial award of a Grant until the applicable vesting date as follows:

  (a)   If the employment of the Participant is terminated by the Company for
cause, all Plan Units, vested and unvested, and any Deferred Restricted Units
into which vested Plan Units have been converted shall thereafter be void and
forfeited for all purposes.     (b)   If the Participant voluntarily leaves the
employment of the Company, or if the employment of the Participant is terminated
by the Company other than for cause, the Participant shall be entitled to
receive the shares of Stock issueable in accordance with Section 5 or 6.2.3.
Such Participant shall not be entitled to any shares of Stock issueable on
account of Plan Units that were not vested prior to the effective date of such
Participant’s leaving the employment of the Company. If the Participant dies
before receiving all of the Stock to which he or she is entitled under this
Section 6.3(b), such Stock shall be issued to those entitled under the
Participant’s will or by the laws of descent and distribution.     (c)   If the
Participant becomes disabled (as determined pursuant to the Company’s Long-Term
Disability Plan or any successor plan), while still employed by the Company, the
Participant shall be entitled to receive the shares of Stock issueable on
account of vested Plan Units in accordance with Section 5 or 6.2.3. Such
Participant shall not be entitled to any shares of Stock issueable on account of
Plan Units that were not vested prior to the date such Participant’s became
disabled. If the Participant dies before receiving all of the Stock to which he
or she is entitled under this Section 6.3(c), such Stock shall be issued to
those entitled under the Participant’s will or by the laws of descent and
distribution.     (d)   If a Participant dies while still employed by the
Company, all unvested Plan Units shall automatically vest and convert into the
right to receive Stock, without conversion into Deferred Restricted Units and
deferral into the Deferred Delivery Plan, and the shares of Stock issueable for
vested Plan Units (including those vested pursuant to this Section 6.3(d)) will
be issued in accordance with Section 5 or 6.2.3 and shall be made to those
entitled under the Participant’s will or by the laws of descent and
distribution.

5



--------------------------------------------------------------------------------



 



6.4   Tax Withholding.       Each Grant Agreement shall provide that, when the
benefits under this Plan become subject to tax, the Participant shall make
appropriate arrangements with the Company to provide for the tax withholding
required under the Internal Revenue Code and applicable state and local income
and other tax laws.   6.5   Stockholder Privileges.       No Participant shall
have any rights as a stockholder with respect to any shares of Stock into which
a Plan Unit is convertible until the Participant becomes the holder of record of
such Stock.

Section 7 Change of Control

7.1   In General.       In the event of a change of control of the Company, as
defined in Section 7.3 hereof, all unvested Plan Units shall automatically vest.
The newly vested Plan Units shall be converted to Stock and the Participant
shall be issued the requisite number of shares, after any withholding under
Section 6.4, as soon as administratively practicable after the change of control
occurs, unless the Participant had elected to defer such Plan Units to the
Deferred Delivery Plan pursuant to Section 6.2.3, in which case the
Participant’s account in the Deferred Delivery Plan shall be credited with
Deferred Restricted Units as of the date of the change of control.   7.2  
Limitation on Payments.       If the provisions of this Section 7 would result
in the receipt by any Participant of a payment within the meaning of
Section 280G or any successor section(s) of the Internal Revenue Code, and the
regulations promulgated thereunder, and if the receipt of such payment by any
Participant would, in the opinion of independent tax counsel of recognized
standing selected by the Company, result in the payment by such Participant of
any excise tax provided for in Sections 280G and 4999 or any successor
section(s) of the Internal Revenue Code, then the amount of such payment shall
be reduced to the extent required, in the opinion of independent tax counsel, to
prevent the imposition of such excise tax; provided, however, that the
Committee, in its sole discretion, may authorize the payment of all or any
portion of the amount of such reduction to the Participant.   7.3   Definition.
      For purposes of the Plan, a “change of control” shall mean any event
specified in the Company’s Income Continuance Plan or any successor plan that
constitutes a change of control within the meaning of such plan.

Section 8 Rights of Employees, Participants

8.1   Employment.       Neither anything contained in the Plan or any Grant
Agreement nor the granting of any Plan Units under the Plan shall confer upon
any Participant any right with respect to the continuation of his or her
employment by the Company or any Affiliated Corporation, or

6



--------------------------------------------------------------------------------



 



    interfere in any way with the right of the Company or any Affiliated
Corporation, at any time to terminate such employment or to increase or decrease
the level of the Participant’s compensation from the level in existence at the
time of the award of Plan Units.   8.2   Non-Transferability.       No right or
interest of any Participant in a Plan Unit granted pursuant to the Plan shall be
assignable or transferable during the lifetime of the Participant, either
voluntarily or involuntarily, or subjected to any lien, directly or indirectly,
by operation of law, or otherwise, including execution, levy, garnishment,
attachment, pledge or bankruptcy. In the event of a Participant’s death, a
Participant’s rights and interests in any Plan Unit shall, to the extent
provided in Section 6.3 hereof, be transferable by testamentary will or the laws
of descent and distribution, and payment of any entitlements due under the Plan
shall be made to the Participant’s legal representatives, heirs or legatees. If,
in the opinion of the Committee, a person entitled to payments or to exercise
rights with respect to the Plan is disabled from caring for his or her affairs
because of mental condition, physical condition or age, payment due such person
may be made to, and such rights shall be exercised by, such person’s guardian,
conservator or other legal personal representative upon furnishing the Committee
with evidence satisfactory to the Committee of such status.

Section 9 Other Employee Benefits
The amount of any income deemed to be received by a Participant as a result of
the payment upon conversion of a Plan Unit shall not constitute “earnings” or
“compensation” with respect to which any other employee benefits of such
Participant are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.
Section 10 Plan Amendment, Modification and Termination
The Committee or the Board may at any time terminate and, from time to time, may
amend or modify the Plan. No amendment, modification or termination of the Plan
shall in any manner adversely affect any Plan Unit theretofore awarded under the
Plan, without the consent of the Participant holding such Plan Unit.
The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with the provisions of
the laws (including, but not limited to, tax laws and regulations) of countries
other than the United States in which the Company may operate, so as to assure
the viability of the benefits of the Plan to Participants employed in such
countries.
Section 11 Requirements of Law

11.1   Requirements of Law.       The issuance of shares of Stock pursuant to
the Plan shall be subject to all applicable laws, rules and regulations,
including applicable federal and state securities laws. The Company may require
a Participant, as a condition of receiving payment upon conversion of a Plan
Unit, to give written assurances in substance and form satisfactory to the
Company and its counsel to such effect as the Company deems necessary or
appropriate in order to comply with federal and applicable state securities
laws.

7



--------------------------------------------------------------------------------



 



11.2   Section 16 Requirements.       If a Participant is an officer or director
of the Company within the meaning of Section 16, Grants awarded hereunder shall
be subject to all conditions required under Rule 16b-3, or any successor rule(s)
promulgated under the Securities Exchange Act of 1934, as amended, to qualify
the Plan Units for any exemption from the provisions of Section 16 available
under such Rule. Such conditions are hereby incorporated herein by reference and
shall be set forth in the agreement with the Participant that describes the
Grant.   11.3   Governing Law.       The Plan and all Grant Agreements hereunder
shall be construed in accordance with and governed by the laws of the State of
Texas.

Section 12 Duration of the Plan
The Plan shall terminate effective as of May 2, 2007, and no Plan Units shall be
awarded on or after such termination date. Plan Units that remain outstanding at
the time of the Plan termination shall continue in accordance with the Grant
Agreement pertaining to such Plan Units.

         
Dated: May 2, 2007
       
 
       
 
      APACHE CORPORATION
 
       
ATTEST:
       
 
       
/s/ Cheri L. Peper
  By:   /s/ Jeffrey M. Bender
 
       
Cheri L. Peper
      Jeffrey M. Bender
Corporate Secretary
      Vice President

8